Third District Court of Appeal
                               State of Florida

                          Opinion filed June 1, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-671
                        Lower Tribunal No. F97-724
                           ________________


                        Kirt Dewayne Godfrey,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.

     Kirt Dewayne Godfrey, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.